978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bob ASKEW;  Ronald Smith, Plaintiffs-Appellants,v.Frank D. CELEBREZZE;  et al., Defendants-Appellees.
No. 91-4065.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RUBIN, District Judge.*
PER CURIAM.


1
The Ohio Supreme Court denied plaintiffs admission as attorneys at law to the bar of the State of Ohio.   In their lawsuit filed in district court against members of the Ohio Supreme Court, its employees, and bar examiners, plaintiffs challenged various aspects of the Supreme Court's administration of the bar examination.   The district court dismissed plaintiffs' cause pursuant to Fed.R.Civ.P. 12(b)(1).


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing plaintiffs' lawsuit.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its order dated October 18, 1991.



*
 The Honorable Carl B. Rubin, United States District Judge for the Southern District of Ohio, sitting by designation